Citation Nr: 0010339	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  97 - 19 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to a rating in excess of  30 percent for post-
traumatic stress disorder. 

Entitlement to service connection for bilateral defective 
hearing.

Entitlement to service connection for bilateral defective 
vision.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971, including service in the Republic of Vietnam from May 
1969 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The claims folder is currently in the 
jurisdiction of the VARO in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The claim for service connection for bilateral defective 
hearing is not plausible because no medical evidence has been 
presented which creates a nexus between that condition and 
the veteran's period of active service.  

2.  VA disability compensation benefits may not be paid for 
refractive errors of vision, congenital defects of vision, 
and impaired vision secondary to such conditions. 

3.  The claim for service connection for bilateral defective 
vision lacks legal merit.

4.  The claim for a rating in excess of 30 percent for 
service-connected PTSD is plausible because the veteran has 
claimed an increase in the severity of that disability and 
presented supporting evidence.

5.  All available relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO.  

6.  The veteran's service-connected PTSD is currently 
manifested by feelings of guilt and nightmares; occupational 
and social impairment sufficient to warrant assignment of an 
increased rating of 50 percent is not demonstrated.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral defective 
hearing is not plausible because no competent medical 
evidence has been presented which creates a nexus between 
that condition and the veteran's period of active service.  
38 U.S.C.A. § 1110, 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
bilateral defective vision is legally insufficient.  
38 C.F.R. § 3.303(c), Part 4, § 4.9 (1999);  Sabonis v. 
Brown,  6 Vet. App. 426 (1994).  

3.  The criteria for a rating in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R. Part 4, §§ 4.125-4.132, Diagnostic Code 9411 (prior 
to November 7, 1996);  38 C.F.R. Part 4, §§ 4.125-4.130, 
Diagnostic Code 9411 (on and after November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim for a rating in 
excess of  30 percent for post-traumatic stress disorder 
(PTSD) is plausible and is thus "well grounded" within the 
meaning of  38 U.S.C.A. §  5107(a) (West 1991).  A claim for 
an increased rating is generally well grounded when the 
appellant indicates that he has suffered an increase in 
disability.  Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  
Drosky v. Brown, 10 Vet. App. 251 (1997).  We further find 
that the facts relevant to the issue on appeal have been 
properly developed and that the statutory obligation of VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran, that he 
has been afforded a personal hearing, and that he underwent 
comprehensive VA orthopedic, neurologic, and radiographic 
examinations in connection with his claim in July 1993.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated, and that an increased 
rating of 50 percent is warranted.  Itb is contended that he 
had no disciplinary problems before his Vietnam service, but 
many after such service.  It is contended that he has had 
numerous jobs, but is unable to maintain employment due to 
his inability to get along with people.

I.  The Evidence

The veteran's DD Form 214MC shows that the veteran served in 
the Republic of Vietnam as a field radio operator from May 
1969 to March 1970, and that he was awarded the Combat Action 
Ribbon.

The veteran's service medical records are not available.  
However, he has not contended that he was treated in service 
for any disability currently at issue, or that any of those 
disabilities were noted at service separation.  The veteran's 
service administrative and personnel records and his 
disciplinary records are associated with the claims folder.  
The veteran's disciplinary records show that he was brought 
up on charges both before and after his Vietnam service, 
including two summary courts-martial.  Those charges included 
failure to obey a lawful order (prior to his Vietnam 
service); failure to obey a lawful order; breaking 
restriction; use of disrespectful language toward a superior 
non-commissioned officer; failure to obey a lawful order; 
falsely signing an official record with intent to deceive; 
willful disobedience of a lawful order; failure to obey a 
lawful order; and breaking restriction.  He was found to have 
been a disciplinary problem throughout his time in service, 
and requested a discharge for the good of the service in lieu 
of court-martial.  He was given an other than honorable 
discharge, subsequently upgraded to honorable by the Special 
Discharge Review Program.  

VA outpatient clinic records, dated in October 1980, show 
that the veteran was seen to discuss his possible interest in 
joining a Vietnam Combat Veteran's Group.  The veteran talked 
about his Vietnam experiences, stating that he was a radioman 
and that killing was not his primary responsibility; that he 
was sent back to Camp Lejeune after his Vietnam service, 
where he was ultimately discharged for what he described as 
rebellious behavior.  He described his difficulty since 
service as fear of losing his temper, sadness and guilt about 
some of his behavior while in Vietnam, and inability to set 
personal goals and work toward them.  He was ambiguous about 
joining the group because of what he described as fear of 
losing his temper, and questioned what good it would do.  He 
attended group therapy from February 1981 to May 1982.  No 
diagnosis was offered.  

A VA hospital summary, dated in August 1990, shows that the 
veteran was admitted with complaints of suicidal ideation, 
crying spells, difficulty in keeping a job, and "having 
trouble coping."  He had no prior hospitalizations or 
outpatient treatment, and reported no problems prior to March 
1990, when he left a job in a dispute over a promotion; took 
another job which lasted several months before he quit that 
job due to long hours and stress.  He was denied unemployment 
benefits, and felt that he was "an idiot" for not being 
able to keep jobs.  He indicated that he had a wife and two 
daughters; that his wife was a bookkeeper; and that he felt 
that she underestimated the severity of his problems.  He 
complained of insomnia, suicidal ideation without intent, 
anhedonia, crying spells, and uncertainty about when he will 
be able to hold a job again.  He complained of intrusive 
thoughts about Vietnam, and anxiety on hearing helicopters.  
He related that he had quit school in the 11th grade to join 
the service, and indicated that he was a member of the 
Vietnam Veterans Rap Group in Toledo.  

Mental status examination revealed that he was well-oriented, 
spoke in a normal tone, with decreased rate and increased 
latency of response, and was tearful throughout 50 percent of 
the interview.  His affect was depressed and his mood was 
congruent.  His thought processes were normal, and he 
reported good concentration, reading the newspaper daily.  
There was no flight of ideas, no looseness of association, 
and no delusions or hallucinations.  Calculation, judgment 
and insight were good.  Antidepressant therapy was scheduled, 
but on the fourth hospital day, the veteran became angry when 
asked to turn off his radio after midnight, and demanded to 
be discharged.  It was indicated that evaluation of the 
veteran could not be undertaken secondary to his leaving 
against medical advice.  Nevertheless, the discharge summary 
showed major depressive disorder, by history; and PTSD.

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526) was received at the RO 
on March 26, 1996.  Thereafter, the veteran failed to report 
for a scheduled VA examination.  

A rating decision of January 1997 granted service connection 
for PTSD, and assigned a noncompensable evaluation for that 
disability.  The veteran appealed, seeking a higher 
evaluation for that disability.  

A PTSD Questionnaire completed by the veteran in February 
1997 described his combat stressors while serving in the 
Republic of Vietnam and his current symptomatology.  He 
submitted a list of past employment showing that he worked as 
a receiving clerk, shoe salesman, mattress salesman, 
warehouse worker, piano mover, and in restaurants between 
1971 and 1983, and that he worked primarily as an optician 
between 1987 and the present time.  In all, he reported 
having 19 jobs between 1971 and 1996.

In his Substantive Appeal (VA Form 9), the veteran reported, 
in pertinent part, that he was working, but PTSD was 
interfering with his employment.  

A personal hearing was held before a Hearing Officer at the 
RO in June 1997.  The veteran testified that he was employed 
on a full-time basis as an optician fitting eyeglasses and 
frames; that he felt he had problems dealing with people who 
returned merchandise or complained; that he felt angry all 
the time; that he has nightmares about things that happened 
in Vietnam and things that didn't happen; that when he's not 
working, he associates with his dog; and that he sometimes 
doesn't go to work when he doesn't feel like it, but calls in 
sick and stays home and watches television, reads a book, or 
sleeps.  He further testified that he is not seeing anyone 
for his PTSD, stating that the last time he sought help, he 
was put in a locked ward; and that he had trouble complying 
with the rules and eventually left after getting angry over 
being told to cut off his radio and go to sleep.  A 
transcript of his testimony is of record.  .

An intake summary from the mental health clinic at the Toledo 
Outpatient Clinic, dated in July 1997, shows that the veteran 
was seen with complaints of depression of two months' 
duration which he related to his Vietnam service.  He 
recounted that his wife had left him three days earlier 
because he quit his job and other jobs prior to that.  He 
stated that he had an optician's license; that he had held 
his last two jobs in optical shops for three weeks each 
before quitting due to dissatisfaction; and that he had held 
the job prior to that for one and one-half years before the 
company went out of business.  He attributed his inability to 
keep a job to "interference" by symptoms of PTSD.  He 
reported drinking about 3 to 4 beers a week, while noting 
that he had become intoxicated about 10 days earlier, and 
indicated that he had smoked marijuana since his military 
service, smoking 3 to 4 joints a day for the first 6 or 7 
years after service, quitting in 1980-1981, then resuming the 
previous pattern until his marriage in 1988, and currently 
smoking about two joints a week.  He denied that his use of 
marijuana caused any occupational or relationship problems.  

The veteran was presentably attired, had good overall 
hygiene, appeared alert, and established a good rapport.  He 
was well-oriented, speech was coherent and polite, his affect 
was appropriate, and his mood and thought presentation was 
congruent.  He stated that he was currently living with his 
mother and could meet his financial needs, and denied 
suicidal thoughts, although he noted having some when his 
wife left him.  He displayed no disturbance in content or 
form of thought, and did not appear to be experiencing any 
perceptual dysfunction in any sensory modalities.  He 
reported that his appetite was good, his weight was stable, 
his energy was adequate to meet his needs, and he enjoyed 
reading and using his computer, but complained about initial 
insomnia.  He agreed that he would seek admission at the VAMC 
Ann Arbor.  The Axis I diagnoses were:  Depressive disorder, 
not otherwise specified; PTSD, chronic; and partner 
relationship problems; Axis II: deferred; Axis IV: 
psychosocial stressors: stress related to separation from 
wife and unemployment; Axis V: Global Assessment of 
Functioning Score: 62, indicative of some mild symptoms or 
moderate difficulty in social, occupational or school 
functioning.

A VA hospital summary, dated from July to August 1997, shows 
that the veteran was admitted the following day with 
"worsening PTSD symptoms", recent major life stressors, 
depression, and suicidal ideation.  It was related that two 
weeks previously, the veteran had "quit his job of 11 
months"; that his wife had then stopped talking to him; that 
she had subsequently told him to leave the family home; that 
the veteran has "had a hard time connecting with his wife", 
and feels that his wife and daughters cannot relate to him.  
He stated that he had been drunk in the past, with two 
blackouts in the past two weeks, but denied that he had an 
alcohol problem, stating that he drank six beers a week.  He 
had used marijuana two or three times the previous week, 
which he described as usual for him.  A review of his medical 
records revealed his past PTSD treatment history, and it was 
noted that he also had a history of a major depressive 
disorder.  He denied past treatment for either his PTSD or 
his major depressive disorder.  

Mental status examination disclosed that the veteran's mood 
was depressed, his affect was depressed, and he cried through 
most of the interview.  Other findings on mental status 
examination were within normal limits.  There was no evidence 
of a thought disorder, he was positive for marijuana, and he 
denied having seen a social worker or psychiatrist on a 
regular basis.  The veteran asserted that he had held 30 jobs 
in the last 10 years; that he had been married twice; that 
his relationship with his wife and two daughters was 
"distant and strained", and that he had lived with his wife 
and daughters up until the past week.  The diagnoses on 
admission were: Axis I: Major depressive disorder and PTSD; 
Axis II: deferred: Axis III: peripheral neuropathy; Axis IV: 
recent separation from wife and children and recent change in 
job status; and Axis V: GAF score of 40, indicative of some 
impairment of reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood. 

At the time of hospital discharge, the veteran was reported 
to have made great strides, his symptoms of depression had 
improved, he was more hopeful about his future, his appetite 
had increased, he was sleeping better with fewer awakenings, 
and he intended to return to live with his mother and work 
out his family situation, although he did not feel that he 
could continue his relationship with his wife.  He indicated 
that he wanted to make changes in his life, and that he 
planned to take on a part-time job and seek an increase in 
his PTSD compensation.  The diagnoses on discharge were: Axis 
I: Major depressive disorder with suicidality; and PTSD; Axis 
II: None; Axis III: right lung granuloma; Axis IV: recent 
breakup with wife; recent quitting of job; and Axis V: GAF 
score of 40, indicative of some impairment of reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood. 

A report of VA psychological evaluation, conducted in 
September 1997, cited the veteran's statements regarding his 
childhood and youth, his family, his education, and his 
military service.  He began crying when describing his 
experiences in Vietnam as a radio operator, including seeing 
individuals set off mines and booby-traps, and recounted 
common PTSD symptomatology.  He reported having trouble 
adjusting to civilian life, losing or quitting many jobs, and 
was currently unemployed.  He had held many jobs as an 
optician, but reported that he was fired from many jobs or 
left because of stress problems or feeling overwhelmed by 
work tensions.  He acknowledged frequently drinking 10 or 12 
beers a day, but asserted that he currently drank only about 
12 beers per week.  When asked how he thought his PTSD 
symptoms had affected his relationships, he replied, 
"considerably."  No similar questions were asked about the 
effects of his long-term substance abuse, or his history of 
quitting jobs, on his relationships.  

A battery of psychological tests of the veteran revealed the 
highly elevated profile of a person who is presenting as 
having a great number of symptoms and there were indications 
that he had a tendency to overreport.  People with such 
profiles were said to often feel quite alienated from others, 
and to complain of having odd experiences that most people do 
not have.  They often have many complaints about physical 
functioning, and experience severe depression as well as 
problems keeping their minds sharp, feeling that they cannot 
direct their own experience and that their anxiety is 
overwhelming.  Those findings were not inconsistent with 
PTSD, and the veteran scored 145 on the Mississippi Scale, an 
upper average score for veterans with PTSD.  He also made 
scores consistent with veterans with PTSD on the Revised 
Impact of Events Scale, and a 38 on the Beck Depression 
Inventory, indicating severe depression.  The psychological 
examiner stated that the veteran's performance on those three 
inventories was quite transparent, and there were indications 
that the veteran was exaggerating the number of symptoms that 
he was experiencing.  The diagnoses were: Axis I: PTSD; major 
depression, recurrent; and alcohol abuse; Axis II: None: Axis 
III: Unknown; Axis IV: family problems; unemployment; Axis V: 
Current GAF: 42, indicative of serious symptoms or any 
serious impairment in social, occupational or school 
functioning; highest last year: 55, indicative of moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning.  The examining psychologist stated that 
the veteran had symptoms of PTSD causing interference with 
his work life and his adult relationships, problems with 
reliability and efficiency at work, impairment in the ability 
to establish effective relationships with others.  However, 
the examiner stated that the veteran was both competent and 
employable. 

A report of VA psychiatric examination, conducted in 
September 1997, recounted the veteran's social, educational, 
military, and substance abuse history, including his 
statement that he had been arrested at least 5 times prior to 
1980 for drunken and disorderly conduct, assault and battery 
to police officers, etc.  He related combat stressors, 
including injuries to 62 men while his unit was setting 
mines, but was unable to remember the names of anyone who was 
injured.  He further related that he did not remember the 
reasons for his Article 15's and Courts-martial, but 
suggested that they were related to drinking.  He asserted 
that since leaving the military in 1971, he had worked at 40 
to 50 jobs; that he has an optician's license; that the 
longest he had worked was 2 1/2 years; and that he had last 
worked 1 1/2 months ago.  He further related that he had first 
married at age 21, but he and his wife were only together for 
6 or 7 years; that he remarried in 1989; had two children; 
and that his wife did office work and held a steady job.  He 
was vague about the reasons for the marital difficulties, but 
acknowledged heavy drinking, although he tried to minimize 
his drinking.  He was hospitalized at Ann Arbor [VAMC] in 
1990, and indicated that while he was having nightmares, he 
was also having marital difficulties and drinking heavily.  
With respect to his recent hospitalization at the VAMC Ann 
Arbor in July and August 1997, the veteran admitted that he 
was drinking more than normally, and having trouble with his 
job and with his wife.  

The psychiatric examiner noted the veteran's statement that 
he used to have frequent nightmares and still had them, 
although not as frequently; indicated that the veteran did 
not seem to have violent nightmares, based on his 
description, and cited the veteran's statement that he often 
felt guilty about not remembering the names of those killed 
whose names he transmitted over the radio.  On mental status 
examination, his mood was somewhat depressed, but mental 
status examination was otherwise within normal limits.  The 
examining psychiatrist expressed the opinion that the 
veteran's recitations appeared credible, while noting the 
absence of objective confirmation of his stressor stories, 
and cited his report of PTSD symptoms such as guilt and 
nightmares.  However, he also noted that the veteran appeared 
to have a good knowledge of the symptoms of PTSD; and that 
the VA psychologist had reported some exaggeration of 
symptoms.  The examining psychiatrist stated that the 
clinical impression was that the veteran might have symptoms 
of PTSD, but his disability was obviously due to the 
consequences of his alcoholism which at times he attempted to 
minimize.  He further stated that it was very difficult to 
assess whether the veteran's alcoholism was secondary to his 
PTSD; that an assessment of his PTSD symptoms should be done 
after he had abstained from his alcohol intake; and that the 
veteran did suffer chronic depression with the 
characteristics of dysthymia.  The psychiatric examiner 
stated, however, that a definitive diagnosis of PTSD should 
not be made without verification of his account to some 
degree, and after he has been treated for alcohol abuse.  The 
diagnoses were: Axis I: alcohol abuse, partial remission; 
dysthymic disorder; Axis II: None: Axis III: See physical 
examination; Axis IV: None; Axis V: Current GAF: 55 
(indicative of moderate symptoms or moderate difficulty in 
social, occupational or school functioning); should improve 
if he abstains from alcohol. 

A rating decision of December 1997 granted an increased 
rating of 30 percent for the veteran's service-connected 
PTSD.  

In a Declaration of Status of Dependents (VA Form 21-686c), 
received in March 1998, the veteran reported that he, his 
spouse, and their minor children were currently residing 
together in the family home.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is based upon the resulting social and 
occupational impairment.  When evaluating a mental disorder, 
the rating agency considers the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during the periods 
of remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The Board notes that this case addresses the assignment of an 
initial rating for disability following an initial award of 
service connection for PTSD.  In such cases, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App.  119 
(1999).  Therefore, the Board will review the medical 
evidence of record as it pertains to the disability at issue 
from the date of the initial rating evaluation.  Fenderson, 
id.

The record further shows that the veteran filed his initial 
claim for PTSD in March 1996.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so. 

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at  38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, at 311.  The record shows that the RO has 
done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of anxiety 
disorders, including PTSD, is based upon a General Rating 
Formula for Psychoneurotic Disorders codified under 38 C.F.R. 
Part 4, § 4.132.  Under those criteria, a 30 percent 
evaluation for PTSD is warranted where there is definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "definite," below).  A 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).

In  Hood v. Brown, the United States Court of Veterans 
Appeals stated that the term "definite" in  38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  Hood v. Brown, 4 Vet. 
App. 301 (1993).  Thereafter, in a precedent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).  

Effective November 7, 1996, anxiety disorders, such as PTSD, 
are assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (1999).  That formula provides that occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) will be rated as 30 percent 
disabling.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships will be 
rated as 50 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name will be rated as 
100 percent disabling.  38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 (1999).

The record in this case shows that the veteran was 
consistently a disciplinary problem while in service, both 
before and after his tour of duty in Vietnam.  Contrary to 
the veteran's assertions, alcohol is not shown to have been a 
factor in any of his Article 15 violations or courts-martial.  
Rather, the record shows that he was charged with multiple 
offenses, including failure to obey a lawful order (prior to 
his Vietnam service); failure to obey a lawful order; 
breaking restriction; use of disrespectful language toward a 
superior non-commissioned officer; failure to obey a lawful 
order; falsely signing an official record with intent to 
deceive; willful disobedience of a lawful order; failure to 
obey a lawful order; and breaking restriction.  He was found 
to have been a disciplinary problem throughout his time in 
service, and requested a discharge for the good of the 
service in lieu of court-martial.  He was not charged at any 
time with drunkenness, nor is alcohol abuse cited as a 
mitigating factor in any of the charges brought against him.  
Further, the veteran has reported that he was arrested at 
least 5 times prior to 1980 for drunken and disorderly 
conduct, assault and battery to police officers, etc.

The veteran has stated that following service, he held 19 
jobs between 1971 and 1996, and he attributed his inability 
to hold a job to interference by PTSD symptoms.  However, the 
veteran has also stated that he has smoked marijuana since 
his military service, smoking 3 to 4 joints a day for the 
first 6 or 7 years after service, quitting in 1980-1981, then 
resuming the previous pattern until his marriage in 1988, and 
currently smoking about two joints a week.  He denied that 
his use of marijuana caused any occupational or relationship 
problems.  He has also stated that 
he and his first wife were only together for 6 or 7 years, 
coinciding with his period of smoking 3 to 4 marijuana 
cigarettes a day; and he was vague about the reasons for the 
marital difficulties, but acknowledged heavy drinking.  He 
has further acknowledged that at the time he was hospitalized 
at the VAMC Ann Arbor in 1990, he was having marital 
difficulties and drinking heavily, as well as having 
nightmares.  The Board notes that during that admission, the 
veteran failed to acknowledge heavy alcohol abuse or marital 
difficulty, instead stating that he and his wife had a good 
relationship.  He further failed to acknowledge that, in 
addition to heavy drinking, he was smoking marijuana on a 
regular basis.  The Board finds that his failure to 
acknowledge his polysubstance abuse during the period of that 
hospitalization places his leaving against medical advice 
after four days in a different light.  The Board further 
notes that the January 1997 grant of service connection for 
PTSD was based upon the diagnosis of PTSD at hospital 
discharge in 1990, which was rendered without an evaluation, 
and predicated upon a symptom presentation which the veteran 
has now admitted to be false.  

With respect to his recent hospitalization at the VAMC Ann 
Arbor in July and August 1997, the veteran stated on an 
intake summary on July 27, 1997, that he quit his job on July 
14, 1997; and that his wife "left him" on July 22, 1997 
because he quit that job and others before it.  It is noted 
at several points in the record that the veteran's second 
wife worked as a bookkeeper; that she worked in an office; 
and that she held a steady job.  While the veteran has 
indicated a belief that his spouse "underestimate[d] the 
severity of his current problems", that he "had a hard time 
connecting with his wife", and that she "cannot relate to 
him", the Board is of the opinion that the veteran's long-
term alcohol and drug abuse were well known to his spouse and 
an impediment to the marriage, and that she understood his 
condition all too well.  To that point, the Board notes that 
the veteran has stated at various points in the record that 
he held 11 jobs during the period of his second marriage; 
that he didn't go to work if he didn't feel like it; that 
during the period of his second marriage, he smoked "about" 
two joints a week while drinking consistently and 
occasionally heavily; and that he was also drinking more than 
normally and "having trouble with his job and with his 
second wife" when he was admitted in July 1997.  More 
specifically, the veteran was not having trouble with his job 
and with his second wife at that time: he had already quit 
his job and had left the family residence at his wife's 
demand.  

The Board has weighed the report of psychological testing 
conducted on September 2, 1997, including the examiner's 
findings that the veteran revealed the highly elevated 
profile of a person who is presenting as having a great 
number of symptoms; that there were indications that he had a 
tendency to overreport; and that the veteran's performance on 
three inventories was quite transparent; that there were 
indications that the veteran was exaggerating the number of 
symptoms that he was experiencing; and that the veteran was 
both competent and employable.  

The Board has the duty to assess the credibility and weight 
to be given the evidence, but is required to give sufficient 
"reasons and bases" for accepting or rejecting critical 
evidence.  Gilbert v. Derwinski,  1 Vet. App. 49 (1990);  
Wood v. Derwinski,  1 Vet. App. 190 (1991).  With respect to 
the imputation of overreporting and exaggeration by the 
veteran, the Board notes that the veteran reported in 
February 1997 that he held 19 jobs between 1971 and 1996; in 
July 1997 that he held 30 jobs in the past 10 years; and in 
September 1997 that he had held 40-50 jobs since leaving the 
military.  Based upon the veteran's lack of credibility, the 
Board attaches little weight to the examining psychologist's 
estimate that the veteran's GAF score on September 2, 1997 
was 42.  Rather, the Board notes that his estimated GAF score 
for the last year was estimated to be 55, indicative of 
moderate symptoms or moderate difficulty in social, 
occupational or school functioning, and that the GAF score of 
55 corresponds with the GAF estimate on the July 27th  intake 
summary evaluation as well as that shown on VA psychiatric 
examination, also conducted on September 2, 1997.  

Further, while the veteran denied suicidal ideation and was 
assigned a GAF score of 55 on his July 27th intake 
examination, he was found to be suicidal and to have a GAF 
score of 40 on July 28th, the following day.  Further, 
although the discharge summary reports that at hospital 
discharge, the veteran had made great strides, his symptoms 
of depression had improved, he was more hopeful about his 
future, his appetite had increased, he was sleeping better 
with fewer awakenings, he intended to return to live with his 
mother and work out his family situation, and he wanted to 
make changes in his life, his GAF score was again estimated 
as 40, which is identical to that shown on hospital admission 
and is applicable where there is some impairment of reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  The Board is of the opinion that the only 
impairment of reality testing manifested by the veteran at 
any time is his July 1997 denial that his use of marijuana 
caused any occupational or relationship problems.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  In this case, the 
record contains such evidence.  On psychiatric examination of 
the veteran in September 1997, the examining psychiatrist 
stated that "the clinical impression is that the veteran may 
have symptoms of PTSD, but his disability is obviously due to 
the consequences of his alcoholism which at times he 
minimized."  He further stated that it was very difficult to 
assess whether the veteran's alcoholism was secondary to his 
PTSD; that an assessment of his PTSD symptoms should be done 
after he had abstained from his alcohol intake; and that the 
veteran did suffer chronic depression with the 
characteristics of dysthymia.  However, the psychiatric 
examiner did not attribute, or otherwise link or relate the 
veteran's alcoholism or chronic depression or dysthymia to 
his service-connected PTSD.  Instead, he stated that "his 
disability is obviously due to the consequences of his 
alcoholism."  The diagnoses were: Axis I: alcohol abuse, 
partial remission; and a dysthymic disorder; while the Axis V 
current GAF score was 55, indicative of moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning, and was expected to improve if the veteran 
abstained from alcohol.  

The evidence in this case does not establish that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, as required for a 50 
percent evaluation for PTSD under the criteria in effect 
prior to November 7, 1996.  Further, the medical and other 
evidence does not establish occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships such as to warrant a rating of 50 percent for 
PTSD under the criteria in effect on and after November 7, 
1996.

Based upon the foregoing, the Board finds that a rating in 
excess of the currently assigned 30 percent evaluation for 
PTSD is not warranted, and the appeal for increase is denied.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran has not asserted that the schedular ratings are 
inadequate or that he is unemployable.  Further, this case 
presents no evidence or argument to reasonably indicate that 
the provisions of  38 C.F.R. Part 4, §§ 4.16(b) or  
3.321(b)(1) (1999) are potentially applicable.  There is no 
competent medical evidence in the record stating that the 
veteran is unemployable due to service-connected disability 
or that vocational rehabilitation is infeasible, the veteran 
has not testified that he is unable to obtain employment due 
to service-connected disability, and he has recently been 
found both competent and employable.  Nor is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Accordingly, the Board will not address the issues of benefit 
entitlement under the provisions of  38 C.F.R. Part 4, 
§§ 4.16(b) or 3.321(b)(1) (1999).  

Whether the Claim for Service Connection for Bilateral 
Defective Hearing is Well Grounded

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for bilateral defective 
hearing.  If he has not, his appeal must fail, and VA is not 
obligated to assist him in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claim of entitlement to 
service connection for bilateral defective hearing is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991);  see Grottveit, 
at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  
Murphy, at 80.

The veteran's service medical records are unavailable, 
despite repeated efforts by the RO to obtain such records, 
and the veteran has testified that he last saw his service 
medical records while transferring between stations.  As the 
veteran was initially discharged on an other than honorable 
basis, those records may not have been preserved.  Where 
service medical records are missing, VA's duty to assist the 
veteran, to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown,  4 Vet. 
App. 250, 252 (1993);  citing  Moore v. Derwinski,  1 Vet. 
App. 401, 406 (1991); and  O'Hare v. Derwinski,  1 Vet. 
App. 365, 367 (1991).  The Court has further held that 
"[n]owhere do VA regulations provide that a veteran must 
establish service connection through medical records alone."  
Stozek v. Brown,  4 Vet. App. 457, 461 (1993), quoting 
Cartright v. Derwinski,  2 Vet. App. 24, 25-26 (1991).  

The record shows that the veteran claimed service connection 
for bilateral defective hearing in March 1996, approximately 
25 years after final service separation.  He reported no 
treatment for that disability during active service or 
following service separation.  A report of audiometric 
testing at the Toledo Outpatient Clinic in February 1980 
disclosed auditory thresholds in the right ear of 10 decibels 
at 500 Hertz; 5 decibels at 1000 Hertz; 20 decibels at 2000 
Hertz; 40 decibels at 3000 Hertz; and 55 decibels at 4000 
Hertz, while auditory thresholds in the left ear were 10 
decibels at 500 Hertz; 5 decibels at 1000 Hertz; 20 decibels 
at 2000 Hertz; 40 decibels at 3000 Hertz; and 60 decibels at 
4000 Hertz.  Speech discrimination was 96 percent correct in 
the right ear and 92 percent in the left ear.  A report of VA 
audiological examination from the Toledo Outpatient Clinic in 
March 1980 shows that the veteran offered a history of loud 
rock music exposure, and reported difficulty hearing where 
there was high ambient noise.  The audiological examination 
disclosed no abnormalities of the ears.  The diagnosis was 
bilateral sensorineural hearing loss.

In October 1996, the veteran failed to report for a scheduled 
audiological examination.  

A rating decision of January 1997 denied service connection 
for bilateral defective hearing as not well grounded.  The 
law and regulations governing well-grounded claims were 
provided, and the evidence necessary to well-ground that 
claim was identified.

At his personal hearing, held in June 1997, the veteran 
denied any inservice injury to the ears, stating that his 
hearing was good when he went into service and not very good 
after he came back.  He stated that he might have gotten poor 
hearing while in combat, although he was unable to remember 
any specific incident, and indicated that there were lots of 
explosions.  A transcript of his testimony is of record.  

A report of VA general medical examination, conducted in 
September 1997, shows that the veteran gave a history of 
exposure to loud noises, but denied any history of ear 
infections.  He claimed that he had noted a hearing loss 
since he was discharged from service, a period of 26 years, 
and stated that his occupation while in service was radio 
production [sic].  Examination of the ears disclosed no 
abnormalities, and the tympanic membranes were intact.  The 
diagnosis was history of hearing loss.

A Report of Contact (VA Form 119) from the VAMC Brecksville, 
dated in September 1997, stated that the veteran declined to 
return for a scheduled VA audiological examination, and was 
unable to stay for an audiological appointment on the date of 
that document.  

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  In this case, the requirement of item (1) 
is satisfied as to bilateral defective hearing because the 
medical evidence of record reflects a diagnosis of bilateral 
sensorineural hearing loss on VA examinations conducted in 
February 1980.  

The requirement of item (2), above, that evidence be 
submitted of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence is not met 
because there is no medical evidence that the veteran had 
bilateral defective hearing during his period of active 
service, and the veteran has not testified that he had In 
order to establish a well-grounded claim, there must be (1) 
competent evidence of a current disability in the form of a 
medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  In this case, the requirement of item (1) 
is satisfied as to bilateral defective hearing because the 
medical evidence of record reflects a diagnosis of that 
disability on VA examination conducted in February 1980.  

The requirement of item (2), above, that evidence be 
submitted of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence is not met 
because there is no medical evidence that the veteran had 
bilateral defective hearing during his period of active 
service, and the veteran has not contended that he had 
bilateral defective hearing while on active duty.  He has 
stated, and testified, that he had hearing loss after 
service, and since service.  While the veteran has asserted 
inservice noise exposure, that testimony was advanced only 
after the matter of service connection for bilateral 
defective hearing was at issue.  The Board notes that in 
March 1980, before service connection for hearing loss was at 
issue, the only noise exposure cited by the veteran was loud 
rock music.  In addition, the first recorded complaint of 
hearing loss is dated in March 1980, more than nine years 
after service separation, when the veteran identified his 
only noise exposure as exposure to loud rock music.  In 
addition, continuity of symptomatology has not been 
demonstrated since service separation under the provisions of  
38 C.F.R. § 3.303(b), or pursuant to the Court's holding in  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  
Accordingly, the appellant's contentions regarding a 
relationship between his current bilateral defective hearing 
and any incident or event during active service are not 
competent and, therefore, do not render his claim plausible.  

The Court of Appeals for the Federal Circuit set forth a 
three-step sequential test interpreting section 1154(b) that, 
if met, provides a rebuttable presumption of service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  
As the first step, it must be determined whether the veteran 
has proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  38 
U.S.C. A. § 1154(b).  As the Board has determined that he has 
not (see item (2), above), further discussion wouild not be 
productive.

The Board finds that the appellant has not met the 
requirement of item (2) that lay or medical evidence be 
submitted of incurrence or aggravation of bilateral defective 
hearing, tinnitus, migraine headaches, or degenerative 
arthritis of the lumbar spine during active service.  

Finally, the appellant has not met the requirement of item 
(3), that he present evidence of a nexus between an inservice 
injury or disease and his current bilateral defective hearing 
in the form of medical evidence.  The Court has held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit, at 93.  
The appellant has not provided any competent medical opinion 
or authority which links or relates his current bilateral 
defective hearing to his period of active service.  The Court 
has held that an appellant cannot meet his initial burden of 
presenting a well-grounded claim by relying upon his own 
opinions as to medical matters.  Clarkson v. Brown,  4 Vet. 
App. 565 (1993);  Grottveit, at 93.  

Based upon the foregoing, the Board finds that the appellant 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that his claims of 
entitlement to service connection for bilateral defective 
hearing is well grounded.  Accordingly, service connection 
for bilateral defective hearing is denied.

Whether a Legally Meritorious Claim for Service Connection 
for Bilateral Defective Vision has been Submitted

In  Sabonis v. Brown,  6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans (Court) held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  Id. at 
430.   The Board finds that the veteran's claim of 
entitlement to service connection for bilateral defective 
vision is legally insufficient and must be denied.  See 
Sabonis, id.  

The evidence in this case shows that on VA ophthalmologic 
examination in September 1997, the veteran's bilateral 
defective vision was diagnosed as compound hyperoptic 
astigmatism in the right eye; simple hyperopia in the left 
eye; bilateral presbyopia; congenital coloboma of the optic 
nerve head in the right eye; and superior altitudinal visual 
field defect in the right eye secondary to his congenital 
coloboma of the optic nerve head in the right eye, 
nonprogressive and stable.  

Governing law and regulations provide that congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits.  38 C.F.R. § 3.303(c), Part 4, § 4.9 
(1999).  Accordingly, service connection cannot be granted 
for the veteran's diagnosed compound hyperoptic astigmatism 
in the right eye; simple hyperopia in the left eye; bilateral 
presbyopia under governing law and regulations because 
astigmatism, hyperopia, and presbyopia are each refractive 
errors of vision.  Further, service connection cannot be 
granted for the veteran's diagnosed congenital coloboma of 
the optic nerve head in the right eye, or the superior 
altitudinal visual field defect in the right eye which is 
secondary to his congenital coloboma of the optic nerve head 
in the right eye.  

In view of the language of the above-cited regulation, the 
Board finds that the veteran's claim of entitlement to 
service connection for bilateral defective vision is legally 
insufficient and must be denied.  See Sabonis, id.  


ORDER

A rating in excess of 30 percent for PTSD is denied.

Evidence of a well-grounded claim for service connection for 
bilateral defective hearing not having been submitted, the 
claim is denied.  

Evidence of a legally meritorious claim for service 
connection for bilateral defective vision not having been 
submitted, the claim is denied.  



		
	 F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 
- 4 -


- 1 -


